ACCEPTED
                                                                                       05-18-00469-CV
                                                                             FIFTH COURT OF APPEALS
                                                                                       DALLAS, TEXAS
                                                                                     6/1/2018 10:18 AM
                                                                                            LISA MATZ
                                                                                                CLERK


                            NO. 05-18-000469-CV
                                                  FILED IN
============================================================
                                                                5th COURT OF APPEALS
                                                                    DALLAS, TEXAS
                                                                6/1/2018 10:18:31 AM
             IN THE FIFTH COURT OF APPEALS                            LISA MATZ
                                                                        Clerk
                                DALLAS, TEXAS

============================================================

RONNA HODGES, ET AL.                                            APPELLANTS

V.

JOHN CURTIS HODGES, ET AL.                         APPELLEES
___________________________________________________________________

           APPELLEES’ NOTICE OF TRIAL COURT’S ORDER

      Appellees, John Curtis Hodges, Jr. and Dawn Trevillyan, request that this

Court take judicial notice of the attached Findings and Order on Appellant Ronna

Hodges’s Statement of Inability to Afford Payment of the Court Costs on Appeal

entered by the trial court on May 31, 2018.

                                      Respectfully submitted,

                                      H. Craig Black
                                      2510 Lee Street
                                      Greenville, Texas 75401
                                      Tel: (903) 454-2168
                                      Fax: (903) 454-3003
                                      State Bar No. 02371400
                                      hcblack@att.net



                                        -1-
                                       M. KEITH DOLLAHITE, P.C.
                                       5457 Donnybrook Avenue
                                       Tyler, Texas 75703
                                       (903) 581-2110
                                       (903) 581-2113 (Facsimile)
                                       keith@mkdlaw.us

                                             /s/ Keith Dollahite
                                       By:____________________________________
                                             M. Keith Dollahite
                                             State Bar No. 05958550

                          CERTIFICATE OF SERVICE

       This document was filed and served electronically on Matthew K. Kita, P.O. Box
5119, Dallas, Texas 75208, matt@mattkita.com, and by certified mail, return receipt
requested upon Ronna Lee Hodges, 3053 PR 2282, Quinlan, Texas 75474, on June 1, 2018.


                                               /s/ Keith Dollahite
                                       __________________________________________




                                         -2-
                            i1IIlllt C((})lll0011ty C\ollll!lrtt atu Latw ~
                                             Honorable F. Duncan Thomas
                                                               P.O. Box 1097
                                                      Greenville, Texas 75403




                                                  May 31,2018

Mr. Matthew Kita
P. 0. Box 5119
Dallas, Texas 75208

Mr. Craig Black
251 0 Lee Street
Greenville, Texas 75401


RE: CC1700152
    John Curtis Hodges, eta!.
    v.
    Ronna Hodges, Et AI

Dear Sirs:
       Please fmd enclosed the Court's order regarding Mrs. Hodges' request
not to pay costs of her appeal.




                                           F. uncan Thomas, Judge
                                           Hunt County Court at Law 2
                               CAUSE NO. CC1700152

JOHN CURTIS HODGES, ET AL.                   §        IN THE COUNTY COURT
                                             §
v.                                           §        ATLAWNO. 2.
                                             §
RONNA HODGES, ET AL.                         §        HUNT COUNTY, TEXAS

                                                                               ~          ~    :··-
                        FINDINGS AND ORDER ON APPELLANT~                               ;;;;
                      RONNA HODGES' 1 STATEMENT OF INABILfr-;¥                        !
                               TQ AFFORD PAYMENT         ,,,;;;.                      w
                            OF COURT COSTS  ON APPEAL    ~ 1 (:
                                       '                c.;,,
                                                                            "i ~ ;
                                                                           -::.~(~"
                                                                             f{~
                                                                                      =
                                                                                      ~
                                                                                      AAlt>.

                                                                                      H


      On the 30th day of May, 2018, pursuant to Texas Rules of Civil Pthceduj
145, this court conducted a hearing concerning Appellant, Ronna Hodges' claim of
inability to pay costs, particularly, the trial record with an estimated cost of
$6,400.00.
      The Court has considered: Petitioner's Exhibit 1, Petitioner's Exhibit 2, and
Respondent's Exhibit 1, which contains portions ofRonna Hodges' Deposition
from October 18, 2017 prior to the trial. The Court also considered Ronna
Hodges' live testimony on the 30th day ofMay, 2018, and, of course, argument of
counsel.
      The Court makes the following Findings of Fact and Conclusions of Law:
             1. The exhibit labels of "Petitioner" refer to Appellant, Ronna
                  Hodges' exhibits.
             2. The exhibit label of"Respondent" refers to exhibits of
                  Mr. Hodges, Jr. et al., who prevailed in the trial court and are
                  Appellees.
             3.    Appellant does not qualify for any benefits under TRCP 145(e)
                  (1), (2), or (3). Also, Appellant was not found to be indigent for
   purposes oftrial. And, no statement of inability to pay costs was
   filed in the trial court.
4. The Appellant stated in her deposition that her husband's income is
   over $60,000 per year.
5. Appellant testified in her deposition that she grossed about $8,000
   in law practice in 2017 up until October, 2017.
6. Appellant stated that in the month of May, 2018, she received fees
   of $9,600. Also, Appellant works from her home which cuts her
   overhead costs.
7. Appellant testified that her home is worth approximately $40,000
   with a lien of $13,000 or $14,000, which would leave an equity
   amount of approximately over $25,000.
8. Appellant testified that she has 20 acres ofland of which 18 acres
   can be cut for hay, which would generate 2 to 3 round bales per
   acre which could be sold at $100 per bale. That would result in
   $3,600 to $5,400 in additional income to Appellant minus the
   expenses of cutting and baling. (However, Appellant testified in
   her deposition that she has a tractor and baling equipment.)
9. Appellant testified in her deposition in October 2017 that she and
   her husband owned 2.25 acres with their residence. (See
   Respondent's Exhibit 1.) In her revised Exhibit A filed the day of
   the hearing, (Petitioner's Exhibit "2") she stated that her home
   was on 1.24 acres. This is an example to the Court of the lack of
   credibility of the Appellant that the Court experienced during the
   trial and noted in the Court's Findings of Facts and Conclusions of
  Law after rendering the Court's Judgment.
10. Another example where the Court questions the credibility of the
  Appellant is her statements about her husband's income.
                            a. In her deposition in October 2017, she testified that her
                               husband's income was "$60,000 or more", which is $5,000
                               per month or more.
-------------a.----m-her--"&tatement--ef-Inabi:Ii1;y-to-Afftlt'cl--Payment-of&mrt------
                               Costs or an Appeal Bond", which was filed on May 11, 2018
                               she listed his income at $3,971.40 per month.
                            c. On May 30, 2018, when the Court held a hearing on her
                               application to not have to pay costs, Appellant has a revised
                               Exhibit "A", (Petitioner's 2) where her spouse's income is
                               now $3,546.73 per month.
              There is no explanation, no evidence that he changed jobs, etc. The only
        explanation is the Appellant's lack of credibility.
              The Court finds that considering all the evidence that the Appellant, Ronna
        Hodges, is not indigent and is able to pay costs.
              IT IS SO ORDERED.


              SIGNED this the       3 )tY\day of May, 2018.


                                                JUDGE PRESIDING